Case 15-05675        Doc 66     Filed 12/26/18     Entered 12/26/18 15:29:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 05675
         William Brent Nero, III

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/19/2015.

         2) The plan was confirmed on 07/08/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/09/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/29/2015, 01/04/2017, 06/13/2017.

         5) The case was Dismissed on 07/17/2017.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-05675             Doc 66         Filed 12/26/18    Entered 12/26/18 15:29:31                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $6,383.00
           Less amount refunded to debtor                                 $18.89

 NET RECEIPTS:                                                                                             $6,364.11


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $262.19
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,262.19

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for     Unsecured          59.00        157.40           157.40          11.53       0.00
 Arnold Scott Harris PC                  Unsecured           0.00           NA               NA            0.00       0.00
 Arnold Scott Harris PC                  Unsecured           0.00           NA               NA            0.00       0.00
 AT T                                    Unsecured         106.00           NA               NA            0.00       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00      1,600.00         1,600.00        125.13        0.00
 Bank of America                         Unsecured      1,800.00            NA               NA            0.00       0.00
 Cerastes LLC                            Unsecured         513.00        567.00           567.00          44.34       0.00
 Cerastes LLC                            Unsecured           0.00        249.92           249.92          18.32       0.00
 Cerastes LLC                            Unsecured           0.00        430.00           430.00          29.39       0.00
 Cerastes LLC                            Unsecured           0.00        600.00           600.00          46.92       0.00
 Cerastes LLC                            Unsecured           0.00      1,426.11         1,426.11        111.52        0.00
 Chase Bank                              Unsecured      2,400.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      6,800.00       7,295.07         7,295.07        570.51        0.00
 Comcast                                 Unsecured         500.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured           0.00      1,100.00         1,100.00          74.42       0.00
 Crest Financial                         Unsecured      2,012.00            NA               NA            0.00       0.00
 Dependon Collection Service             Unsecured         500.00           NA               NA            0.00       0.00
 Dependon Collection Service             Unsecured         324.00           NA               NA            0.00       0.00
 DirecTV                                 Unsecured         500.00           NA               NA            0.00       0.00
 Dish Network                            Unsecured           0.00           NA               NA            0.00       0.00
 I C System INC                          Unsecured         307.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured         100.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        800.00           800.00          62.56       0.00
 MBB                                     Unsecured         302.00           NA               NA            0.00       0.00
 MBB                                     Unsecured         443.00           NA               NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         745.00           NA               NA            0.00       0.00
 Miami-Dade County Parking Violations    Unsecured         600.00           NA               NA            0.00       0.00
 Money Mutual                            Unsecured      1,000.00            NA               NA            0.00       0.00
 Prog Finance LLC                        Unsecured           0.00      2,729.08         2,729.08        213.42        0.00
 Sprint Corp                             Unsecured         838.00        838.45           838.45          65.57       0.00
 U S DEPT OF ED/GSL/ATL                  Unsecured     17,898.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-05675          Doc 66   Filed 12/26/18    Entered 12/26/18 15:29:31               Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
 Value Auto Mart Inc            Unsecured           0.00      9,312.70      9,312.70        728.29         0.00
 Village of Bellwood            Unsecured          90.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                $0.00                $0.00
       Mortgage Arrearage                                    $0.00                $0.00                $0.00
       Debt Secured by Vehicle                               $0.00                $0.00                $0.00
       All Other Secured                                     $0.00                $0.00                $0.00
 TOTAL SECURED:                                              $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                $0.00                $0.00
        Domestic Support Ongoing                             $0.00                $0.00                $0.00
        All Other Priority                                   $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $27,105.73           $2,101.92                  $0.00


 Disbursements:

           Expenses of Administration                         $4,262.19
           Disbursements to Creditors                         $2,101.92

 TOTAL DISBURSEMENTS :                                                                         $6,364.11




UST Form 101-13-FR-S (9/1/2009)
Case 15-05675        Doc 66      Filed 12/26/18     Entered 12/26/18 15:29:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/26/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
